DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Withdrawn Rejections
	The 35 U.S.C. 112(b) rejection of claims 1-20 of record in the previous Office Action mailed on 4/12/2021 has been withdrawn due to the Applicant’s amendment filed on 7/12/2021.
	The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6, 9-11, 13-17, 19 and 20 as anticipated by Wolkowicz of record in the previous Office Action mailed on 4/12/2021 has been withdrawn due to the Applicant’s amendment filed on 7/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolkowicz et al. (US 6,746,569) [hereinafter Wolkowicz] in view of Applicant’s admission of prior art.
Regarding claims 1 and 10, Wolkowicz teaches a sanitary tissue product roll comprising a web comprising a plurality of pulp fibers (col. 4, line 64 to col. 5, line 10), wherein the web is 3 (see Table 1 of Applicant’s Specification), and wherein the web is convolutely wound about a core wherein the core exhibits an outer diameter of less than 2.25 inches (col. 9, lines 8-9; see Table 1 of Applicant’s Specification). The sanitary tissue product roll of Wolkowicz exhibits a Moment of Inertia value and a Roll Density value (see Table 1 on page 21 of Applicant’s Specification and Fig. 6). However, Wolkowicz fails to specifically teach that the Moment of Inertia value and the Roll Density value are such that the sanitary tissue product roll falls below a line having the following equation:  y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis). As shown in Fig. 6 of Applicant’s present application, Wolkowicz teaches that the Moment of Inertia value and the Roll Density value are such that the sanitary tissue product roll is slightly above a line having the following equation:  y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis). However, these are just a few examples of Wolkowicz. Wolkowicz teaches a Roll Density less than 0.25 g/cm3 and a Moment of Inertia greater than 1.50 g*m2 (see Table 1 on page 21 of Applicant’s Specification) which is the same as that of the claimed sanitary tissue product. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Moment of Inertia and Roll Density values of the sanitary tissue product roll in Wolkowicz to exhibit a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.

Regarding claim 3, Wolkowicz teaches the sanitary tissue product roll exhibiting a Moment of Inertia of greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method (See Table 1 on page 21 of Applicant’s own Specification).
Regarding claim 4, Wolkowicz teaches a Roll Density of less than 0.250 g/cm3 as measured according to the Roll Density Test Method (see Table 1 on page 21 of Applicant’s Specification).
Regarding claim 6, Wolkowicz teaches the web comprising a structured web (Figs. 3A-3C, 4A-4C, 5 and 6).
Regarding claim 9, Wolkowicz teaches the web comprising two or more fibrous structure plies (Fig. 4C; col.1, lines 53-57).  
Regarding claim 11, Wolkowicz teaches the core exhibiting an outer diameter of less than 2.25 inches (col. 9, lines 8-9; see Table 1 on page 20 of Applicant’s Specification).
Regarding claim 12, Wolkowicz fails to specifically teach the sanitary tissue product roll exhibiting a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measured according to the Core Kinetic Coefficient of Friction Measurement Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in Wolkowicz to exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measured according to the Core Kinetic Coefficient of Friction Measurement Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.

Regarding claim 14, Wolkowicz teaches the sanitary tissue product roll being a toilet tissue roll (see abstract).
Regarding claim 15, Wolkowicz teaches the sanitary tissue product roll being a paper towel roll (see abstract).
Regarding claims 16 and 17, Wolkowicz discloses a package comprising a single sanitary tissue product roll (Figs. 2, 5 and 6; claim 1).
Regarding claim 19, Wolkowicz discloses a method for making a sanitary tissue product roll, wherein the method comprising the steps of providing a web and convolutely winding the web such that a sanitary tissue product roll according to claim 1 is formed (Figs. 1, 2, 5 and 6; claim 1).
	Regarding claim 20, Wolkowicz discloses the step of convolutely winding the web comprising the step of convolutely winding the web about a core (Figs. 1, 2, 5 and 6; claim 1).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 2011/0311345).
Regarding claims 1, 2, 4, 5, 10 and 11, McNeil teaches a sanitary tissue product roll comprising a web convolutely wound about itself, having one or more perforations (paragraph [0044]), having a roll width of less than 12 inches (paragraphs [0062] and [0151]; Tables 6 and 7), and having a roll density of less than 0.250 g/cm3 (paragraph [0041]; Tables 6 and 7), and wherein the web is convolutely wound about a core wherein the core exhibits an outer diameter of less than 2.25 inches (paragraph [0041]; Tables 6 and 7). 
2 (x-axis) and Roll Density in units of g/cm3 (y-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Moment of Inertia and Roll Density values of the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: 1) y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 3, McNeil fails to specifically teach the sanitary tissue product roll exhibiting a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 6, McNeil discloses the tissue web comprising a structured web (paragraphs [0034] and [0105]). 
Regarding claim 7, McNeil discloses the tissue web being a creped fibrous tissue structure ply (Fig. 4).
Regarding claim 8, McNeil discloses the tissue web being an embossed fibrous structure ply (paragraph [0034]).

Regarding claim 12, McNeil fails to specifically teach the sanitary tissue product roll of McNeil exhibiting a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measure according to the Core Kinetic Coefficient of Friction Measurement Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measured according to the Core Kinetic Coefficient of Friction Measurement Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 13, McNeil discloses the tissue web being void of permanent wet strength (paragraphs [0032] and [0034]).
	Regarding claims 14 and 15, McNeil discloses the sanitary tissue product roll being a toilet tissue roll and a paper towel roll (paragraphs [0003] and [0103]).
	Regarding claims 16 and 17, McNeil discloses a package comprising one or more sanitary tissue product rolls (paragraph [0157]).
	Regarding claim 18, McNeil discloses a film overwrap material (paragraph [0157]).
	Regarding claim 19, McNeil discloses the method comprising the steps of providing a web and convolutely winding the web (Fig. 11; paragraph [0103]).
	Regarding claim 20, McNeil discloses the step of convolutely winding the web comprising the step of convolutely winding the web about a core (Fig. 11; paragraph [0110]).

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no teaching, suggestion or motivation for one of ordinary skill in the art in McNeil for one to make McNeil’s sanitary tissue product roll such that it exhibits a Moment of Inertia value and Roll Density value such that McNeil’s sanitary tissue product roll falls below the claimed line equation of claim 1, and Applicant further argues that “McNeil fails to recognize, teach or suggest the problem with sanitary tissue product rolls of higher Moment of Inertia values and lower Roll Density values of stopping the rolling or dampening the rotational momentum/energy once rotation of the sanitary tissue product roll is initiated and therefore McNeil fails to teach, suggest and/or motivate one of ordinary skill in the art to produce a sanitary tissue product roll that exhibits a higher moment of Inertia values and lower Roll Density values that overcome the problems of stopping the rolling and dampening the rotation momentum/energy once rotation of the sanitary tissue product roll is initiated”.
This argument is not deemed persuasive. Arguments of counsel cannot take the place of factually supported objective evidence. MPEP 2145. As shown in Table 1 on page 21 of Applicant’s Specification, McNeil teaches a Moment of Inertia value and Roll Density value that fall within the claimed ranges for the Moment of Inertia Value and Roll Density value of the claimed sanitary tissue product roll. Although Fig. 6 of the present application shows McNeil’s sanitary tissue product roll such that it exhibits a Moment of Inertia value and Roll Density value that fall above the claimed line equation of claim 1, these are just a few examples of McNeil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Moment of Inertia and Roll Density values of the 2 (x-axis) and Roll Density in units of g/cm3 (y-axis), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05. Accordingly, claim 1 is unpatentable over McNeil, and claims 2-20, which depend from claim 1, are unpatentable over McNeil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781